*837ORDER
PER CURIAM.
Steven Wright (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial finding him guilty of second degree murder, a Class A felony, in violation of Section 565.021 RSMo 1994. The trial court sentenced Defendant, as a prior and persistent offender pursuant to Section 558.016, to life imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).